                                                                                                    Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

SOLER v. COUNTY OF SAN DIEGO                                      Case No.: 14cv2470-MMA(RBB)
                                                                Time Spent:

HON. RUBEN B. BROOKS                 CT. DEPUTY VICKY LEE                  Rptr.

                                                  Attorneys
                      Plaintiffs                                              Defendants




 PROCEEDINGS:               ☐ In Chambers                     ☐ In Court                ☐ Telephonic


In view of the need for an amended scheduling order in this matter, each party shall file a case management
proposal setting forth the party's proposed schedule for the remainder of the case. The case management
proposals should address all items required to be included in the amended scheduling order. Additionally,
Plaintiff and Defendants Wilkins and Hobbs should address the status of the case pending against Wilkins and
Hobbs in the Eastern District of Arkansas, including any dates and deadlines currently set in that matter.

The case management proposals should be filed by no later than December 13, 2019.




DATE: December 6, 2019                        IT IS SO ORDERED:
                                                                           Ruben B. Brooks,
                                                                           U.S. Magistrate Judge
cc: Judge Anello
  All Parties of Record
